Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/02/2022 ("05-02-22 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 5, (ii) amended claims 5, (iii) canceled claims 10-24 and (iv) added "new" claims 25-391 on 08/02/2022.  Since claims 25 and 26 had been presented before, the claims 25 and 26 cannot be considered new. Thus, in the interest of advancing the examination of the present application, the examiner called the Attorney of Record to amend claim 25 such that the previously-presented limitations of claim 25 are deleted and replaced with the limitations of the "new" claim 25. Claim 26 would also need to be amended such that the previously-presented limitations of claim 26 are deleted and replaced with the limitations of the "new" claim 26.
Currently, claims 1-9 and 25-39 are pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 08/04/2022, the examiner called the Attorney of Record, Sean Thavonekham (Reg. No. 58,611), for an examiner's amendment to amend claims 25 and 26. The Attorney of Record authorized the examiner's amendment (see below) on 08/09/2022 at 3:53 P.M. EST.


Claims 25 and 26 have been amended.
25. 	(Currently Amended)  [[The method of claim 21, wherein a portion of a side surface of the plurality of first interconnects is free of the solder resist layer.]] A device comprising:
an integrated device; and
a substrate coupled to the integrated device, the substrate comprising:
	a core layer comprising a first surface and a second surface;
	at least one first dielectric layer coupled to the first surface of the core 	layer;
	at least one second dielectric layer coupled to the second surface of the 	core layer;
	a plurality of first interconnects located over a surface of the at least one 	first dielectric layer;
	a plurality of second interconnects located over the surface of the at least 	one first dielectric layer; and
	a plurality of third interconnects located over the surface of the at least 	one first dielectric layer,
		wherein the plurality of third interconnects is coupled to the plurality 		of first interconnects, and
		wherein the plurality of third interconnects and the plurality of 			second interconnects are co-planar to the plurality of first interconnects,
		wherein the plurality of first interconnects includes interconnects			with (i) a minimum width of 8 micrometers and (ii) a minimum spacing of 			10 micrometers,
		wherein the plurality of second interconnects includes interconnects 		with (i) a minimum width of 20 micrometers and (ii) a minimum spacing of 			25 micrometers, and
		wherein the plurality of third interconnects includes interconnects 			with (i) a minimum width of 8 micrometers and (ii) a minimum spacing of 			10 micrometers; and
	a solder resist layer located over the surface of the at least one first 	dielectric layer, the solder resist layer comprising a first portion, a second portion, 	and a third portion,
		wherein the first portion of the solder resist layer that is touching the
	plurality of first interconnects includes a first thickness that is less than a
	thickness of the plurality of first interconnects,
		wherein the second portion of the solder resist layer that is touching 		the plurality of second interconnects includes a second thickness that is 			greater than a thickness of the plurality of second interconnects, and

		wherein the third portion of the solder resist layer is located over a 			top surface and a side surface of the plurality of third interconnects.

26. 	(Currently Amended)  [[The method of claim 21, wherein removing portions of the solder resist layer comprises: 
applying a dry film over selected portions the solder resist layer;
sandblasting portions of the solder resist layer that is not covered by the dry film; and 
removing the dry film.]] The device of claim 25,
wherein the plurality of first interconnects includes a plurality of pad interconnects, and 
wherein the plurality of third interconnects includes a plurality of traces interconnects.



Response to Arguments
Applicant's cancelation of claims 11 and 14-20 has overcome the 35 U.S.C. 112(a) rejection of claims 11 and 14-20 set forth starting on page 4 under line item number 1 of the 05-02-22 OA.
Applicant's cancelation of claims 11 and 14-20 has overcome the 35 U.S.C. 112(b) rejection of claims 11 and 14-20 set forth starting on page 5 under line item number 2 of the 05-02-22 OA.
Applicant's amendments to in the independent claim 1 and cancelation of claims 11-20 have overcome the 35 U.S.C. 112(b) rejection of claims 11 and 14-20 set forth starting on page 7 under line item number 3 of the 05-02-22 OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 5 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 4, 8-12, 14 and 18-20 as being anticipated by Muramatsu set forth starting on page 9 under line item number 4 of the 05-02-22 OA.
Applicant's cancelation of claims 10 and 20 have overcome the 35 U.S.C. 103 rejection of claims 10 and 20 set forth starting on page 18 under line item number 5 of the 05-02-22 OA.


Allowable Subject Matter
Claims 1-9 and 25-39 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 5 as stated starting on page 19 under line item number 6 of the 05-03-22 OA. 
Claims 2-9 are allowed, because they depend from the allowed independent claim 1.

Independent claim 25 is allowed, because the independent claim 25 includes the limitations of the previously-indicated allowable claim 3 as stated starting on page 19 under line item number 6 of the 05-03-22 OA.
Claims 26-32 are allowed, because they depend from the allowed independent claim 25.

Independent claim 33 is allowed, because the independent claim 33 includes the limitations of the previously-indicated allowable claim 7 as stated starting on page 19 under line item number 6 of the 05-03-22 OA.
Claims 34-39 are allowed, because they depend from the allowed independent claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
09 August 2022

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 26 and 27 as submitted as "New" on 08/02/2022 has the wrong claim identifier. It should have read as "Currently Amended."